Per Curiam.
— The plaintiff is the wife of W. L. Coleman, who is the son of the defendants. She alleged that the defendants unlawfully alienated the affections of her husband and induced him to refuse to live with her or support her, and sought damages. The defendants denied all of these charges against them. The case was tried by the court and a jury. Defendants’ motions for nonsuit, for directed verdict, and for judgment notwithstanding the verdict, were denied by the trial court, and defendants have appealed from a judgment entered on the verdict in favor of the plaintiff.
The only question argued here is whether the testimony was sufficient to justify the court in submitting it to the jury. The case has been ably briefed and argued, and we have read and considered the testimony with great care. There was a decided and irreconcilable conflict between the evidence of the respondent and that of appellants. The facts are entirely personal to the case, and no public good can be achieved by giving them. No persons other than the parties to this action are, or can be, interested in them. Many of them are such that they ought not to be here detailed unless it is necessary so to do in order to make a proper decision of the case, and this necessity does not exist. We have concluded, therefore, to say nothing more than that we are fully convinced that the respondent’s testimony was such as to justify the trial court in submitting the case to the jury, and denying the various motions of the appellants.
The judgment is affirmed.